Citation Nr: 1636127	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with a mood disorder, excluding the period from August 31, 2010 to October 31, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from November 1975 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The case was later transferred to the St. Petersburg, Florida RO.  

A November 2010 rating decision granted a temporary 100 percent rating from August 31, 2010 to October 31, 2010 due to a hospitalization of over 21 days to treat the Veteran's service-connected PTSD.  As such, the issue on the first page has been styled to exclude from consideration the period when the 100 percent rating was in effect.  

The Board previously remanded this claim in December 2012 and October 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

In its October 2014 remand, the Board directed that any outstanding pertinent treatment records be obtained and added to the record.  In the August 2015 supplemental statement of the case (SSOC), the RO noted that VA treatment records were electronically reviewed, but did not note the dates of the records reviewed.  The most recent VA treatment records in the Veteran's claims file are from October 2011; therefore, remand is necessary to obtain the Veteran's VA treatment records from that date.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The claims file includes correspondence transmitting medical records to VA from S.H.H. (receipt date 03/18/2009), S.H. (receipt date 03/23/09), and C.D.V.A. (receipt date 03/24/2009); however, none of the records are associated with the Veteran's claims file.  On remand, the records should be associated with the claims file.  

If the records provided by S.H.H., S.H., or C.D.V.A. are not available, the Veteran should be asked specifically to provide authorizations to allow VA to obtain the records that are not available, as well as any other relevant private treatment records.  In the event it is necessary to request records from S.H.H., the Board notes that S.H.H. previously required that its own authorization be used.  The RO should clarify whether that is still the case and provide the required authorization to the Veteran if necessary.  Although the Veteran provided medical records from S.H. in March 2009, S.H. should be requested to provide the records directly because the March 2009 transmittal from S.H. shows that 32 more pages were being provided than what was provided by the Veteran.

The October 2014 remand also directed that the Veteran be schedule for a VA examination.  An examination was scheduled for April 2015; however, the Veteran failed to report for it.  The August 2015 SSOC informed the Veteran that his claim for an increased rating was denied because he failed to report for a VA examination.  The claims file does not contain any returned mail or evidence of good cause as to why the Veteran failed to report for the examination.  Accordingly, the Board finds that VA has satisfied its duty to assist in connection with providing the Veteran with an examination.  As such, the Board will default to determining the Veteran's claim based upon the record; the only remaining development to be undertaken is to obtain treatment records as discussed above. 

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the Veteran's claims file all VA treatment records from October 2011 to the present, including treatment records from Las Vegas, Nevada (the Veteran moved there in approximately June 2016).  

2.  Obtain and associate with the Veteran's claims file the private treatment records VA received from S.H.H. (receipt date 03/18/2009), S.H. (receipt date 03/23/09), and C.D.V.A. (receipt date 03/24/2009).  

3.  If any of the records previously received from S.H.H., S.H., or C.D.V.A. are not available, contact the Veteran and request that he complete authorizations to allow VA to obtain records from S.H.H., S.H., or C.D.V.A. as appropriate, as well as all other private (non-VA) medical care providers who have provided any mental health treatment to him.  If it is necessary to obtain records from S.H.H., prior to contacting the Veteran, contact S.H.H. to determine whether its authorization to release medical records must be used.  If so, obtain it and provide it to the Veteran. 

If signed authorizations are received from the Veteran, obtain the private treatment records.  Although the Veteran provided medical records from S.H. in March 2009, S.H. should be requested to provide the records directly because the March 2009 transmittal from S.H. shows that 32 more pages were being provided than what was provided by the Veteran.

A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


